Exhibit 10.2




EXHIBIT A

PURCHASE FORM

(To be signed only upon exercise of the Option)




February 14, 2012

 

CFO

Strike Axe, Inc.

267 W. 1400 South, Suite 101

St. George, UT 84790

 

      Re:  Exercise of Option to Purchase Common Shares

 

Dear Sir:

 

The undersigned hereby elects to purchase                 80,000
               shares of Common Stock, $0.0001 par value, of Strike Axe, Inc.
(the "Company") for the option price of $0.35 per share, pursuant and subject to
the terms and conditions of the Option to Purchase Common Shares dated November
25, 2011 (the "Option").

 

The undersigned herewith makes payment, in cash, check or by wire payable to the
Company, of the option purchase price for said shares.




The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to:




Murlin Holding, Inc.
                                                             

Name




6644 North Ocean Blvd.                                                        

Address




Ocean Ridge, FL 33435                                                         

City, ST Zip




The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Option shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act") or pursuant to an exemption from
registration under the Securities Act.




The undersigned hereby specifically confirms to the Company that the shares
shall be held subject to all of the terms and conditions of the Option.




Very truly yours,

 

By  /s/ Murray Polischuk

 

 

 

Murray Polischuk

 

(Print Name)

 

 

 

President

 

Title

 

 

 

6644 North Ocean Blvd.

 

Address

 

 

 

Ocean Ridge, FL 33435

 

City, ST Zip

 

 

 

gomurlin@aol.com

 

email address

SS#/EIN






